Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 1 of 11 PageID# 1


                                                                            FILED
                            IN THE UNITED DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

                                                                          '':n\

LUIS ARIAS
5404 Sidebum Road
Fairfax, Virginia 22032

       Plaintiff,

       V.                                                                ■ t li'
                                                              Case No.: 1|
WILMINGTON TRUST N.A. SUCCESSOR
TRUSTEE TO CITIBANK
N.A. AS TRUSTEE FOR BEAR STEARNS
ALT-A TRUSTE 2006-4, MORTGAGE PASS
THROUGH CERTIFICATES,SERIES 2006-4
One M&T Plaza,     Floor
Buffalo, New York 14203

       SERVE: CORPORATION SERVICE CO
                    Registered Agent
                    100 Shockhoe Slip
                    2"^ Floor
                    Richmond, Virginia 23060

       Defendants.




                                           COMPLAINT



       COMES NOW,Luis Arias, pro se, and this Complaint against the Defendant and offers
for consideration of this Court, the following:


                                PRELIMINARY STATEMENT

        1. This is an action seeking damages arising from Defendant's unlawful attempts to
collect delinquent home mortgage debt allegedly owed by Plaintiff. Plaintiff alleges that
Defendants; a mortgage insurer, loan servicer, debt collector law firm, a purported investor of ^
distressed homes,and the purported substitute trustee under the Deed of Trust engaged in
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 2 of 11 PageID# 2
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 3 of 11 PageID# 3
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 4 of 11 PageID# 4
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 5 of 11 PageID# 5
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 6 of 11 PageID# 6
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 7 of 11 PageID# 7
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 8 of 11 PageID# 8
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 9 of 11 PageID# 9
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 10 of 11 PageID# 10
Case 1:19-cv-00115-TSE-JFA Document 1 Filed 01/31/19 Page 11 of 11 PageID# 11
